Continuation Sheet (PTO-303)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)
Advisory Action
On cursory consideration, the request for reconsideration and the newly amendment were filed, but which have not been entered.
The Examiner has given full consideration of the amendment filed on 8/3/2022 after Final Office Action on 6/3/2022.  However, the proposed added limitation(s) in claim(s) 1, 5, & 10-13 i.e., insulating layer - -  wherein an entirety - -  insulating layer" is required further search and/or consideration. 
Response to Argument
Applicant's arguments filed on have been fully considered but they are not persuasive. 
With respect to claims rejection under 35 U.S.C. 103, applicant argues that “auxiliary metal region 223 of Wang123 is not “configure to be bonded to a second electrode pad of the LED as claim”
In response to applicant's contention, it is respectfully submitted that Wong123 discloses all the claimed limitation including “auxiliary metal region 220 is configure to be bonded to a second electrode pad of the LED 204” below.
Applicant did not specify that locations or any relationship of the first and second electrode pads, furthermore, connectivity of first and second electrode pad to the LED.
Applicant claims that a first bonding pad - - bonded to a first electrode pad of a light-emitting diode - - a second bonding pad - - configured to be bonded to a second electrode pad of the LED.
Now, the first electrode pad can be 106 or 107 of Wang123 and the second electrode pad can be 204 or 216 of Wang123 because both care electrical conductivity (para. 0055 & 0063) since both of conductive materials are a part of the LED.
Therefore, the rejection of claims 14-21, 23, & 24 under 35 U.S.C. 102(b) is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899